Case 1:04-cr-00385-LMB Document 529 Filed 08/27/20 Page 1 of 1 PagelD# 3422

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA,
Vv.

1:04-cr-385 (LMB)

ALI AL-TIMIMI,

Defendant.

Smee ee ee ee ee ee

ORDER

 

Given that the Fourth Circuit has set an expedited briefing schedule in the government’s
pending appeal and that the defendant is scheduled to be released from custody on Tuesday,
September 1, 2020, it is hereby

ORDERED that any response to the government’s Motion for a Stay of the Court’s Bail
Order Pending Appeal [Dkt. No. 525] be filed by Friday, August 28, 2020 at 4:00 p.m.

The Clerk is directed to forward copies of this Order to counsel of record.

a Ist We "hed

Leonie M. Brinkema | a
United States District Judge «5

XD
Entered this 2] day of August, 2020.

Alexandria, Virginia
